Citation Nr: 1018648	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1966, November 1967 to November 1970, and from 
February 1971 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Huntington, West Virginia that denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

In August 2007, the Veteran testified before a Travel Board 
hearing at the RO located in Huntington, West Virginia.  A 
transcript of the proceeding has been associated with the 
claims file.

A July 2008 Board decision remanded this case for further 
development.  Such development has been completed and this 
matter has returned to the Board for further appellate 
consideration.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran has a current 
diagnosis of PTSD related to his service in Vietnam.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection 
for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
PTSD is granted, as explained below.  As such, the Board 
finds that any error under the VCAA with regard to the 
Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that a veteran engaged in combat 
with the enemy and that a claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1) (2009).  Otherwise, the law requires 
verification of a claimed stressor.

The Veteran claims that he has PTSD as a result of his active 
duty service in the United States Army during two tours in 
the Republic of Vietnam during the Vietnam era, as well as 
due to a non-combat event that he alleges occurred in Italy 
in 1983.  See, e.g., Form 21-4138, September 2005.  
Specifically, the Veteran alleges that his stressors include, 
among other things, coming under enemy fire while on base and 
in convoys during his first tour in Vietnam between December 
1965 and December 1966 with the HHC 13th Signal Battalion, 1st 
Calvary Division.  The Veteran reports that during one of 
these base attacks, he was injured and hospitalized.  See 
Form 21-4138, September 2005.  The Board also acknowledges 
that the Veteran testified that, during his second tour in 
Vietnam, his convoy was ambushed several times, and that a 
soldier he knew died in an ambush and that the Veteran had to 
serve as his replacement.  See Board Hearing Transcript, 
August 2007 at 7, 10, and 13.

By way of background, the Board notes that VA treatment 
records from the period on appeal reflect that the Veteran 
has been diagnosed with PTSD.  See, e.g., VA Treatment 
Record, June 2009.  A February 2006 RO decision denied the 
Veteran's claim for service connection for PTSD based on a 
lack of a confirmed stressor.  In a prior July 2008 decision, 
the Board noted that it appeared that several of the 
Veteran's personnel records relating to his service prior to 
1979 were missing from the claims file, and the Board 
remanded this case for further development, to include a 
search for the Veteran's missing personnel records at the 
National Personnel Records Center (NPRC) as well as a request 
to the U.S. Army Joint Services Records Research Center 
(JSRRC) to further attempt stressor verification.

The Veteran's service treatment records reflect that he 
served in the Republic of Vietnam from December 1965 to 
December 1966, and from December 1968 to December 1969.  See 
DA Form 2-1, Box 5.  Consistent with the Veteran's 
statements, service records from the Veteran's first tour in 
Vietnam (between December 1965 and December 1966) reflect 
that the Veteran served in the 13th Signal Battalion, 1st 
Calvary Division.  See Form DD 214, December 1966 
(microfiche); Board Hearing Transcript, August 2007 at 12 and 
17; Form 21-4138, September 2005.

Also, the Board notes that an August 2009 report from Defense 
Personnel Records Information Retrieval System (DPRIS) 
reflects that, consistent with statements made by the 
Veteran, the 13th Signal Battalion, 1st Calvary Division base 
camp came under enemy attack several times between September 
1965 and September 1966, and that in February 1966, two 
members of the 13th Signal Battalion were killed in action.  
See Form 21-4138, September 2005.  In light of the above 
credible statements made by the Veteran and the August 2009 
DPRIS report, the Board finds that there is credible evidence 
corroborating the Veteran's alleged stressors of his base 
came under enemy attack several times during his first tour 
of duty in Vietnam.

The Board must now address whether the Veteran's diagnosed 
PTSD is related to the above verified stressors.

A November 2009 VA examination report (obtained pursuant to 
the Board's July 2008 remand) reflects a diagnosis of PTSD.  
The examiner opined in his report that the Veteran's PTSD 
symptoms were "more likely than not" related to his Vietnam 
experiences.  The Board is cognizant that the VA examiner's 
opinion rested, in part, on alleged in-service stressors that 
have not been corroborated.  However, given that the enemy 
attacks reported by the Veteran were clearly cited by the VA 
examiner as a very significant factor in rendering his 
opinion, and as such attacks have been corroborated by other 
evidence, the Board finds that there is at least an 
approximate balance of positive and negative evidence as to 
whether the Veteran has PTSD that was incurred in service.  

Therefore, having resolved doubt in favor of the Veteran, the 
Board concludes that service connection is warranted for 
PTSD, and that the benefit sought on appeal is granted.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 3.304(f) 
(2009).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


